Title: To Thomas Jefferson from John Patten Emmet, 27 May 1826
From: Emmet, John Patten
To: Jefferson, Thomas


My dear Sir
University
May 27th 26
Feeling apprehensive that you may be putting yourself to inconvenience by an immediate visit upon the subject contained in your last note to me, I have taken the liberty of replying at once, still, however, hoping to see you not only upon this occasion, but upon all others when you may visit the University. I have been also induced to explain thus early, from a very unpleasant suspicion that you have been misinformed as to the object for which the contribution has been proposed—As this object, is undoubtedly, more important than the mere expression of my own feelings, I shall, at once, enter upon the explanation. The $5 fee was intended as an equivalent for the advantages of practical instruction and as a mean of supporting the necessary expense. I regard it as the most adequate inducement to my students, not to throw away the time; for that which is cheaply obtained will soon be neglected. As it would be inconvenient to some of my pupils to enter upon experiments themselves, and as I planned the Laboratory for the instruction of the whole class, instead of studying my own convenience, I thought it but reasonable that the manipulating classes, (formed altogether of volunteers) should give some security for their attention & good  behaviour. The contribution therefore could only result from choice regulated by a desire to perform experiments in the Laboratory. As I neither receive nor require one farthing from the students, for the total occupation of my time in their service, until provided with an assistant capable of regulating their exercises, I may with propriety add that I will thus disinterestedly sacrifice more of my leisure hours than ever could have been required even by the most conscientious discharge of duty—This, however, I am desirous of doing, from the entire conviction that verbal instruction alone, upon several Branches of my school, is altogether inadequate. This Truth I am  now proving; for I find the memories of my best students far too weak tho’ sustained by daily examinations. With respect to the possession of the fund raised from Laboratory fees, I may add, that my express directions were to pay the amount into the hands of the Proctor who was to give a receipt for the same and  out of the fund thus placed in his keeping, to pay for Laboratory expenses—It was never my wish to have any other connexion with the affair, than to present Bills for payment; and this I fain would avoid were it not necessary to use my own credit in procuring necessary articles from abroad. An anxiety not to appear unreasonable or extravagant has prevented me from requesting a suitable provision from the Rector & Visitors and induced me to take some of the expenses to myself. With this view, I have, hitherto, furnished both servants and fuel for my lectures and would have continued to do so, with pleasure until the funds of the University became enlarged, had not the present affair required me to shew that no adequate provision has otherwise been made. A Laboratory furnished for the first time is expensive and comparatively useless, unless rendered subservient to the whole class; and so anxious am I to have it fitted up for experiments by my pupils, that I would abandon all the advantages of showy class-experiments and lectures, to have the means of examining and instructing them with the tests and apparatus in their hands. As no provision has been made for current expenses of our Laboratory, I wished that it should be made to support itself which may be done by a moderate contribution; and a sum less than that proposed would not induce the students to be industrious. The current expenses of the Laboratory, after having been furnished, and upon the plan of practical Instruction will be at an average of $200 annually or perhaps more when we consider that the apparatus will have to be handled by awkward Beginners—$5 from 40 volunteer students would thus support the establishment, at least for the present, and with this view I proposed the fees. To conclude, I may observe, that my unwillingness to add to the already great expenses of the different schools, has alone induced me to remain satisfied, for 2 sessions, with an exceedingly limited & imperfect chemical apparatus which was purchased for my own use, long before my appointment to this situation, and which scarcely illustrates half my course.with great respectJohn P. Emmet